Title: John Paul Jones to the American Commissioners, 6 August 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Passy, August 6, 1778: By a resolve of Congress the seamen engaged on the Ranger were given forty dollars each, and the landsmen twenty dollars advance in continental bills. They have also been supplied with slops, and received a small cash advance at Nantes last winter. I consider it my duty to represent these circumstances to you. I hope that you will order receipts for my indemnification, and have my stores, furniture, etc. delivered. Please recommend to Congress the men who landed with me at Whitehaven, as you promised.>
